Citation Nr: 1119468	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for laryngitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the Veteran's claim for additional development in July 2010.  At that time, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was also on appeal.  In a December 2010 rating decision, the TDIU claim was granted and therefore that issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is again necessary.  

The Veteran's claim was previously remanded for additional development including a VA examination to determine the nature and severity of the service-connected laryngitis.  The examiner was requested to specify whether the Veteran's laryngitis resulted in hoarseness with inflammation of the vocal cords or mucous membrane or whether there was hoarseness with thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

At a VA examination in September 2010, the examiner indicated that the Veteran's frontal maxillary sinus was tender.  His nasal vestibule was normal, with a deviated septum and a 70 percent obstruction on each side and no polyps.  The examiner also reported that the nasal turbinates were boggy and the mouth, tongue, gums, uvula, palate, and tonsils were normal.  The examination results do not include any findings pertaining to the Veteran's vocal cords.  Moreover, the Veteran contends that the VA examiner failed to perform an examination of his mouth and throat.  Consequently, another examination should be obtained.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Associated with the claims file are VA treatment records dated through June 2008.   Any records dated after June 2008 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).   Expedited handling is requested.

1.  Obtain and associated with the claims file any VA treatment reports dated after June 2008. 

2.  Schedule the Veteran for an examination to determine the nature and severity of his laryngitis.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically determine whether the Veteran's laryngitis results in hoarseness with inflammation of cords or mucous membrane, or whether there is hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement  of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

